CONCURRING Opinion op
Mr. Justice Figueras.
An application is made for a writ of mmdamus to compel the House to comply with section 210 of the Political Code, by declaring vacant the seats of Carlos Cabrera, Luis Sán-chez Morales, Federico Torregrosa, Darío Eola and Geo. W. Fishback, who had been elected delegates to said House.
This is the only question to be considered, because judgments must be responsive to the pleadings and other allegations duly advanced in the action. An example of the deference to this principle has been furnished ns recently by the Supreme Court of the United States, upon deciding the case of Mrs. Gonzales, when it declared only that she was not a foreigner, and omitted all further arguments as to whether or not she was an American citizen, this point not having properly come up before said court. *247For this reason, in considering the present case, no generalization should he made.
The Supreme Conrt of the State of Nebraska, under date of January 14, 1891, issued a writ of mandamus applied for by Thomas H. Benton against Samuel M. Elder, speaker.of the House of Representatives (Lawyer’s Reports Annotated, vol. 10, p. 796), and perhaps, in a similar case, I might agree with Chief Justice Cobb, who delivered the opinion of the court, in the conclusions whereof, to my thinking, a just and reasonable doctrine is enunciated, he even declaring, with respect to the case under consideration, that “no legislative body has the power to interpose a parliamentary contrivance in contravention of the express provision of the Constitution of the State.”
Avoiding, therefore, all generalization, and confining myself to the question now at issue, I am of the opinion that this court cannot interfere with the legislative or discretionary acts of the House, thus respecting the independence of the legislative, executive and judicial powers.
The writ of mandamus is applied for against the House, the petition, moreover, being based upon the assumption that the House has refused to comply with section 210 of aforesaid Political Code; but inasmuch as the consideration of the vacancies referred to in said section is reserved, by this provision, to the House itself, the latter, after a discussion in which both the majority and minority took part, has by a majority voted finally decided that the seats should not be declared vacant; and this proceeding, after the motion presented by Delegate de Diego, is the proper one in all actions taken by the House, whence it follows that the decision overruling said motion was made on the strength of the discretionary powers implied in aforesaid section 210.
But let us assume .that this provision contains a peremptory command; in other words, that the House is obliged to declare the office vacant; still, the House, as an entity, cannot *249in any event give expression to its purpose and will, except by means of a decision, and the vote being free, it would always be found to act within its discretionary powers, whatever action it might take with regard to the vacancies.
For this reason alone, I am of the opinion that the writ of mandamus applied for by José de Diego and Herminio Díaz in their own behalf and as delegates should be denied.